



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Coderre, 2016 ONCA 276

DATE: 20160419

DOCKET: C55920

MacPherson, MacFarland and LaForme JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Terrance Coderre

Appellant

Eva Tache-Green, for the appellant

Michael Fawcett, for the respondent

Heard: April 7, 2016

On appeal from the convictions entered on January 26,
    2012 by Justice Robert B. Reid of the Superior Court, sitting without a jury.

H.S. LaForme J.A.:

INTRODUCTION

[1]

The appellant appeals from convictions related to the unlawful
    cultivation of marijuana and the possession of firearms. He argues that the
    evidence seized by the police while executing a search warrant at his home should
    have been excluded under s. 24(2) of the
Charter
. For the reasons that
    follow, I disagree and would dismiss the appeal.

(1)

The first search

[2]

The police started an investigation into the appellants suspected drug
    dealing activities after receiving inculpatory information from reliable
    informants and anonymous tipsters. On March 2, 2009, they obtained a general
    search warrant pursuant to s. 487.01 of the
Criminal Code
, R.S.C.
    1985, c. C-46.

The warrant included a statutorily-mandated requirement
    to inform the appellant of the existence and execution of the warrant within
    180 days after the warrants execution.

[3]

The warrant was executed on March 18, 2009. The police did not find any
    drugs but they did find evidence consistent with a drug operation. The notice
    period expired on September 14, 2009. The police did not provide the required
    notice before the expiry of the notice period. They did not apply to extend the
    notice period either.

(2)

The second search

[4]

The investigation was put on pause after the first search, but resumed
    on October 1, 2009. The police applied for a second warrant under the
Controlled
    Drugs and Substances Act,
S.C. 1996, c. 19 (
CDSA
). The
CDSA
warrant was obtained using an Information to Obtain (ITO) which included
    information obtained during the first search. The second warrant was executed
    on October 8, 2009. The appellant was informed of the first warrant and search
    at this time. During the second search, the police seized drugs and weapons.

THE

CHARTER
APPLICATION

[5]

The appellant brought an application to exclude all of the evidence
    seized by the police during the second search. The application was dismissed
    and, as a result, the appellant did not contest a finding of guilt.

[6]

The trial judge correctly recognized that
    he needed to address two separate issues: first, whether the evidence at issue
    was acquired in a manner that infringed a
Charter
-protected right; and, second, whether the admission
    of the evidence would bring the administration of justice into disrepute.

[7]

The appellant conceded that the first
    search warrant was properly obtained and properly executed. Thus, the trial
    judge focused on whether the failure to provide notice within the mandated
    notice period engaged the appellants
Charter
rights. He concluded that:

failing to give notice does not engage a
Charter
right, coming as it does after the valid issuing and proper execution of the
    warrant. This is especially so when no evidence to be used against the
    applicant was located in the search.

[8]

The trial judge also noted that the only
    evidence obtained during the first search used in the ITO was corroboration
    about the location of security cameras. That information, he said, was not
    necessary to obtain the second warrant and could easily be excised.

[9]

The evidence seized during the second search, the trial judge concluded,
    was not obtained in a manner that engaged s. 24(2). The trial judges
    conclusion rested on the fact that there was no temporal nexus between that
    failure to provide notice and the evidence obtained from the second search.
    That is the second search was too remote from the alleged breach. Accordingly,
    he held that the evidence seized by the police was not obtained in a manner
    that violated the
Charter
.

[10]

The
    trial judge went on to consider the evaluative component of the s. 24(2)
    analysis. He concluded that even if the evidence was obtained in a manner that
    infringed the
Charter
, he would not exclude it under s. 24(2). The
    trial judge laid out and then considered the three factors from
R. v. Grant
, 2009 SCC 32,  [2009] 2 S.C.R. 353, as follows
:

(i)
Seriousness
    of the Charter-infringing conduct:
There was no bad faith on the part
    of the police officers and they fully disclosed the failure to provide notice
    when obtaining the second warrant.

(ii)
The
    impact of the breach on the accused:
The impact on the appellants
Charter
-protected
    right was minimal because if the police had requested an extension they would
    have obtained it and they ended up telling the appellant about the search 23
    days after the notice period expired.

(iii)
Societys
    interest in adjudication on the merits:
Given the importance of the
    evidence seized to the Crowns case, societys interest in adjudicating the
    charges on their merits favoured inclusion.

ISSUES

[11]

The
    appellant argues that the trial judge erred in three ways: (i) in failing to
    find that non-compliance with the notice requirement infringed s. 8; (ii) by
    concluding that the connection between breach of the notice requirement and
    obtaining the evidence at issue was too remote; and (iii) in concluding that
    the conduct of the police did not amount to bad faith.

ANALYSIS

(1)

Did the trial judge err in concluding that the failure to provide notice
    did not infringe the appellants s.8 rights?

[12]

The
    Crown concedes that the failure to provide notice infringed s. 8 of the
Charter
.
    I agree.

[13]

In
R. v. Tse
, 2012 SCC 16, [2012] 1 S.C.R.
    531, the court held that 
[a] requirement of after-the-fact notice casts
    a constitutionally important light back on the statutorily authorised
    intrusion and that s. 8 protects an ability to identify and challenge such
    invasions, and to seek a meaningful remedy. The failure to abide by a
    statutorily-mandated requirement to provide notice fails to give effect to
    those protections and, therefore, infringes the
Charter
.

(2)

Did the trial judge err in concluding that the evidence was not obtained
    in a manner that infringed the
Charter
?

[14]

In order to engage s. 24(2), a defendant needs to show
    that the impugned evidence was obtained in a manner that infringed a
Charter
-protected right.
That requirement will be
    satisfied where, on a review of the entire course of events, a court is
    satisfied that the breach and the obtaining of the evidence was part of the
    same transaction or course of conduct. Courts will take a generous approach
    when evaluating this threshold issue. The connection between the breach and the
    obtaining of the evidence may be temporal, contextual, causal, or a combination
    of the three. The connection must be more than tenuous:
R. v.

Plaha
(2004), 188 C.C.C. (3d) 289 (Ont. C.A.), at para. 45.

[15]

With respect, the trial judge erred in concluding that the evidence
    seized during the second search was not obtained in a manner that infringed s.
    8. In his analysis, the trial judge focused primarily on the temporal
    connection between the breach and the seizing of the evidence. On that basis,
    he concluded that the connection was too remote.

[16]

While
the connection between the failure to provide notice
    and the seizure of the evidence at issue is arguably weak, it is not tenuous.
    In my view, the two
clearly
occurred as a
    part of the same police investigation.
In his reasons the trial judge
    notes that, after the first search, the police paused their investigation and
    that [on] October 1, 2009, the
investigation was
    continued
under the direction of a different police officer (emphasis
    added). And he further noted that:

Based on the evidence, it is reasonable to assume that since
the investigation had not been concluded, but rather
    temporarily deferred
, there was no desire on the part of the police to
    give notice to the police within the 180 day time frame,
since
    to do so would jeopardize the ongoing investigation
. [Emphasis added.]

[17]

It
    was obvious to the trial judge that, although different police officers picked
    up the investigation later on, this was one continuous investigation and not
    two separate ones. This certainly suggests that what occurred in this case was
    part of the same transaction or course of conduct.

[18]

Moreover, I would highlight the fact that the police
    chose not to inform the appellant of the
f
irst
s
earch because they concluded that doing
    so would undermine their investigation
. That deliberate choice, in my
    opinion, connects the breach at issue to the second search warrant and the evidence
    obtained through its execution. Therefore, the evidence at issue was obtained
    in a manner that infringed a
Charter
-protected right.

(3)

Did the trial judge err in not excluding the evidence under s. 24(2) of
    the
Charter
?

[19]

In my view, in spite of the errors noted, the trial
    judges decision to not exclude the evidence should be upheld. I reach this
    conclusion for several reasons
.

[20]

First,
    the trial judges conclusion that the police did not engage in bad faith is
    reasonable and supported by the evidence. Here, at the first stage of the
Grant
analysis, the court must consider the seriousness of the violation,
    viewed in terms of the gravity of the offending conduct by state authorities
    whom the rule of law requires to uphold the rights guaranteed by the
Charter
:
R. v. Dhillon
, 2010 ONCA 582, 260 C.C.C. (3d) 53, at para. 46.

[21]

Contrary to the appellants assertions, the police
    negligence in this case is not the kind of systemic negligence or failure
    described in
Grant
at paras. 73-74
. The appellants arguments suggesting that the police officer asking for
    the second warrant misled the issuing justice are not convincing. In fact, as
    noted by the trial judge, the police disclosed their failure to provide notice
    in the ITO for the second warrant. I agree with the trial judges conclusion
    that the polices conduct was at worst negligent and did not demonstrate a
    deliberate disregard for the appellants rights.

[22]

Second,
    the appellant has not seriously attacked the trial judges findings on the
    other two
Grant
factors. While the second search targeted the
    appellants home, which attracts significant
Charter
protection, it
    seems clear that the police would have obtained an extension of the notice
    period if they had applied for it. In that case, the police would have complied
    with the
Charter
and the appellant would still have been subject to
    the second search. And, at the end of the day, the police did inform the
    appellant of the first search and he had an opportunity to challenge its
    legality. Therefore, the impact on the appellants
Charter
-protected
    interest was attenuated.

[23]

Finally, there is no reason to question the trial
    judges conclusion that societys interest in adjudicating the case on its
    merits favours including the evidence. As such, all three
Grant
factors favour including the evidence.

DISPOSITION

[24]

For
    these reasons, I would dismiss the appeal.

Released:

JCM                                                          H.S.
    LaForme J.A.

APR 19 2016                                    I agree J.C.
    MacPherson J.A.

I
    agree J. MacFarland J.A.


